Citation Nr: 1224799	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  06-17 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for nightmares and memory loss.  

3.  Entitlement to service connection for pain and burning sensations in the legs, shoulders, arms, and neck.  

4.  Entitlement to an initial compensable evaluation for hepatitis C.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to September 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2005 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

In May 2010, the Board remanded this matter to the RO for additional development with regard to the issues involving entitlement to service connection, and to issue a statement of the case (SOC) with regard to the issue of entitlement to an initial compensable evaluation for hepatitis C.  The RO issued the SOC and the Veteran timely perfected his appeal as to the hepatitis C evaluation issue.  

As to the other issues, the Board directed that the RO should take all reasonable measures to schedule the Veteran for a VA examination to determine the probable etiology of any chronic neurological disabilities and to consider whether any such disabilities were due to his engagement in the sport of boxing during military service.  

Associated with the claims file is a state Department of Corrections document showing that the Veteran is incarcerated pursuant to a life sentence.  In the May 2010 Remand, the Board noted this fact and noted that examinations had previously been scheduled but were cancelled because he was unable to attend due to his incarceration.  The Board explained that the United States Court of Appeals for Veterans Claims (Veterans Court) has cautioned those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement and reminded VA that such individuals are entitled to the same care and consideration given their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Also noted by the Board were provisions of the M21-1MR providing a number of alternatives to be explored in trying to arrange for a VA examination of an incarcerated veteran.  These were listed in the Remand as having the veteran transported to a VA facility, having him examined by prison medical officials at VA expense, or having the examination performed by fee-basis providers contracted by VA.  It was noted that the RO had taken no efforts to provide alternate examination arrangements for the Veteran.  

Following that Remand, the RO sent a letter to the Veteran in July 2010 informing him that it had asked the VA medical facility nearest to him to schedule an examination in connection with his claim.  Later that month, the RO received a letter from the Veteran in which he stated that he was incarcerated and could not attend an examination at a VA facility.  He requested that a medical opinion be obtained from a VA doctor based upon review of the evidence of record.  

A July 2010 deferred rating decision noted that the examination had been cancelled because the Veteran failed to report, that he is incarcerated, that the M21-1MR provides for special procedures for incarcerated veterans, that the examination should be requested again, and to add the M21-1MR language in the request.  The next examination request stated that the RO and/or the Veterans Health Administration (VHA) Medical Examination Coordinator should confer with prison authorities to determine whether the Veteran could be escorted to a VA medical facility for examination by VHA personnel, examined at the prison by VHA personnel, the prison medical providers could perform the examination at VA expense, or fee-basis providers contracted by VHA could perform the examination.  It was also stated that if the problem could not be resolved at the local level then the Compensation and Pension (C&P) Service Program Review Staff should be contacted for assistance.  

This is followed in the claims file by another letter, dated on July 22, 2010, that, except for the date, is identical to the letter sent to the Veteran on July 1, 2010.  The next document in the claims file is a report of medical opinion, without examination, dated on August 6, 2010.  

The examination report contains a problem summary as follows:  

The veteran is incarcerated with a lifetime sentence.  A letter was sent to the correctional facility in his name on 7/7/2010 and returned.  No other contact was made at that time.  Another 2507 was received on 7/22/2010.  I contacted [name omitted] who submitted the request and informed him that past practice showed that correctional institutions have not provided transport of the veterans for these appointments.  There are no providers within these institutions that are certified to perform C&P examinations.  Our VA does not have availability of providers to go to the institution to provide the requested opinion.  I did place a call to health services at the correctional facility and left a message.  This call has not been returned.  A C&P examination is not being done at this time.  

The Board finds that there has not been compliance with its May 2010 Remand.  The statement just quoted includes the categorical statement, "past practice showed that correctional institutions have not provided transport for the veterans for these appointments," that eliminates one option of tailoring the assistance to the Veteran without effort to effect that option.  There is no indication that a fee services provider was contacted to provide the examination.  The statement indicates that a call was made, no follow up occurred, and tends to show no letter was sent to the health services.  There is no indication the Compensation and Pension (C&P) Service Program Review Staff was contacted to resolve a problem that could not be resolved at a local level.  In short, VA has not fulfilled its duty to assist the Veteran in providing the examination.  Furthermore, the Board's Remand orders have not been complied with and the Veteran has a right as a matter of law to compliance with those orders.  Thus, another remand is necessary.

Also of note, although the Veteran has requested that in lieu of an examination an opinion be provided with review of the claims file, there is no provision for him to waive VA's duty to assist him in obtaining evidence to substantiate his claim.  An opinion based on review of the claims file is not equivalent to an examination because such review does not provide the Veteran the opportunity to discuss his symptoms and history of symptoms with the examiner.  

The RO obtained a VA medical opinion, without actual examination of the Veteran, in August 2010.  In that opinion, the medical professional responded to a question as to whether the Veteran's headaches, pain and burning sensation in the legs, shoulders, arms, and neck were due to service, to include engaging in the sport of boxing during service.  The medical professional stated that the Veteran had received Interferon treatment for his hepatitis C, and that headaches and myalgias are well known side effects of such treatment.  The examiner also stated that she found nothing to support the diagnosis and/or treatment for these symptoms within a year after separation from  service.  In a subsequent request the RO sent the claims file back to the examiner, noting that the Veteran reported that he had these symptoms since separation from service in September 1972 and that it appeared from the claims file that Interferon treatment did not begin until 2005.  The RO then stated as follows:  "With the history of his claim and treatment in mind, provide an opinion as to whether it is at least as likely as not (50/50 probability) that the veteran's symptoms of headaches, pain, and burning sensation in legs, shoulders, arms, and neck are caused by, a result of, or aggravated by the interferon treatment the veteran has received for the S/C hepatitis C."  In a December 2010 opinion, the medical professional stated that his symptoms were not caused by treatment provided for hepatitis C, explaining as follows: 

The symptoms the veteran is claiming as service connected were initially reported by him as starting when he got out of the service in the early 1970s.  All of his documentation indicates that he has had the pain for many years prior to his diagnosis of Hepatitis C which occurred in 2005.  The symptoms that the veteran is reporting are not due to the Interferon treatment for his Hepatitis C nor, as previously opined, are they due to the boxing incidents that occurred while he was in the service.  

These opinions appear conflicting.  In the first, the medical professional appears to have relied, at least in part, on a determination the Veteran's reported symptoms did not have onset shortly after service for her conclusion that they were not due to events in service.  But in the later opinion, she seems to rely on onset of symptoms in the early 1970s (the Veteran was separated from active service in September 1972) as a reason for why they were not due to his treatment beginning in 2005.  Thus, the rationale for the two conclusions appears to be contradictory.  On remand, the examination and opinion should be provided by a different medical professional, if possible.   

In February 2012, the Board received additional evidence from the Veteran.  This evidence consists of eight pages of treatment notes from the Michigan Department of Corrections Bureau of Health Care Services, dated in November 2011.  The evidence documents that he was admitted for confusion, diagnostic tests were negative, and the cause of the confusion was unknown.  Assessment was hypertension, subacute delirium, and headache.  The treatment notes indicate a plan to send the Veteran to St. Mary Hospital by state vehicle because of his symptoms.  As one of the symptoms, headaches, is a disability that is the subject of this appeal, any records of treatment at St. Mary Hospital may well be relevant to his appeal.  On remand, the RO must make efforts to assist the Veteran in obtaining this evidence.  

The RO issued an SOC as to the rating assigned for hepatitis C in September 2010 and the Veteran perfected his appeal of this issue in November 2010.  He argued that he has the symptoms listed in the rating schedule for compensable ratings.  An examination has never been provided with regard to the severity of his hepatitis C.  Hence, the Board finds that that on remand, an adequate examination must be provided in this regard, to the extent possible.  The discussion regarding tailoring VA's assistance to the peculiar circumstances of his confinement applies to this examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative requesting that he submit authorizations to release relevant treatment records to VA for treatment at St. Mary Hospital on or after November 2011 and any other treatment relevant to his claims on appeal after November 2011.  Associate all obtained records with the claims file.  If any identified records are not obtained, associate with the claims file documentation of efforts to obtain such records.  Only after all obtainable identified evidence is associated with the claims file, proceed to the directives that are listed next.  

2.  Take all reasonable measures (and document such measures) to schedule the Veteran for an appropriate examination to determine the nature and probable etiology of any chronic neurological disabilities manifested by headaches, nightmares, memory loss, or pain and burning sensation in the legs, shoulders, arms, or neck, and whether any such disabilities might be due to his boxing during service or treatment for his Hepatitis C.  This examination must also address the severity of disability due to his hepatitis C.  The claims folder must be made available to the examiner in conjunction with this examination for review of pertinent documents therein.  The examiner should be a different medical professional than the one who provided opinions in August 2010 and December 2010, if possible.  Of note: The term "at least as likely as not" listed in the following paragraphs does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

a.  The examiner should be asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any chronic disability manifested by headaches, nightmares, memory loss, or pain and burning sensation in the legs, shoulders, arms, or neck, that was present during any time frame from when he filed his claim in March 2005 to the present, is causally related to the Veteran's military service, to included his boxing on the Army team, or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).  

b.  The examiner should be asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any diagnosed disability, present during any time frame from when he filed his claim in March 2005 to the present, manifested by headaches, nightmares, memory loss, or pain and burning sensation in the legs, shoulders, arms, or neck, was caused by treatment for his hepatitis C, or whether such a causation is unlikely (i.e., less than a 50 percent probability).  

c.  The examiner should be asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any diagnosed disability, present during any time frame from when he filed his claim in March 2005 to the present, manifested by headaches, nightmares, memory loss, or pain and burning sensation in the legs, shoulders, arms, or neck, was permanently worsened, beyond its natural progression, by treatment for his hepatitis C or whether such a worsening is unlikely (i.e., less than a 50 percent probability).  

d.  With regard to the severity of his hepatitis C, all necessary tests should be conducted and all clinical findings reported in detail. 

The examiner should render specific findings with respect to whether the Veteran's hepatitis C is productive of (1) fatigue, (2) malaise, and (3) anorexia, to include any manifestations thereof.  The examiner should state whether the Veteran's hepatitis C is productive of any symptoms other than fatigue, malaise, or anorexia.  As to any symptoms that the examiner determines are related to the Veteran's hepatitis C, the examiner should state whether the Veteran experiences those symptoms on an intermittent, daily, or near constant basis.

The examiner should also specify whether the Veteran has experienced weight loss (and if so, state whether it is minor or substantial weight loss), or other indications of malnutrition, and/or hepatomegaly related to hepatitis C. The Veteran's weight recorded at the time of examination should be compared with earlier weight records.  The examiner should further comment on whether the Veteran's hepatitis C requires dietary restriction or continuous medication.  

The examiner should also comment on the frequency and duration of incapacitating episodes, if any, due to symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  If incapacitating episodes are noted, the examiner should stated the total duration in weeks of incapacitating episodes during the past 12-month period.  (For the purposes of the above, an incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.)  

The examiner should also note if the Veteran's hepatitis C is productive of near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain. 

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

e.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, it should be so stated and explained with supporting rationale.  

f.  If an examination cannot be provided because of the peculiar circumstances of the Veteran's incarceration, the RO must document all efforts to tailor its assistance to such peculiar circumstances.  This must include documentation as to the efforts made to have the Veteran transported to a VA facility, to have a VA examiner examine him at the prison, to have him examined by prison medical officials at VA expense, and to have the examination performed by a fee-basis provider contracted by VA.  This must also include documentation of contacting the Compensation and Pension (C&P) Service Program Review Staff for assistance.  

3.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

